458 F.2d 1354
ST. PAUL FIRE AND MARINE INSURANCE CO., Plaintiff-Appellant,v.GRINNELL BROTHERS, Defendant-Appellee.
No. 71-1531.
United States Court of Appeals,Sixth Circuit.
April 12, 1972.

Harold C. Moan, Toledo, Ohio, for plaintiff-appellant.
William G. Kroncke, Toledo, Ohio, for defendant-appellee; Konop, Kroncke & Darcangelo, Toledo, Ohio, on brief.
Before CELEBREZZE and KENT, Circuit Judges, and KINNEARY*, District Judge.
PER CURIAM.


1
This is an appeal from the District Court's judgment for the defendant-appellee after a trial without a jury.  The plaintiff-appellant insurance company was the insurer of property adjacent to the premises occupied by the appellee and insured such adjoining property against losses by fire.  A fire originated in the premises occupied by the appellee which the appellant alleged resulted from the use by the appellee of a defective extension cord where combustible materials were stored near the defective cord.  At the conclusion of the evidence the District Court, as trier of fact, entered judgment for the defendant-appellee.


2
After examination of the record in the District Court we cannot say that the District Judge's findings of fact were clearly erroneous within the meaning of 52(a), Rules of Civil Procedure, 28 U.S.C.A.


3
For the reasons stated by District Judge Don J. Young in his findings of fact and conclusions of law the plaintiff-appellant failed to sustain the burden of proving that the fire in question resulted from the negligence of the defendant-appellee.


4
Judgment affirmed.



*
 Honorable Joseph P. Kinneary, United States District Judge, Southern District of Ohio, sitting by designation